DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second bore is a countersunk bore” in claims 3 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant’s specification does not refer to both the first and second bore being a countersunk bore as required by claims 2-3 and 11-12.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first and second securing features in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant defines the first and second securing features as a toothed slot and ratchet strap.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 8-10, 13 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crounse US 2017/0114928 (hereinafter Crounse).
Re. Cl. 1, Crounse discloses: A cable hanger (Fig. 1), comprising: a first half (10, Fig. 1) including a main body (see 10, Fig. 1) with a first and second cable recesses (12 and 13, Fig. 1), a first bore (20, Fig. 1-2) located between the first and second cable recesses (see Fig. 1), and first securing features (18-19, Fig. 1); a second half (11, Fig. 1) including a main body (see 11, Fig. 1) with third and fourth cables recesses (see 12, 13 Fig. 3), a second bore located between the third and fourth recesses (see 20, Fig. 1-3), and second securing features (18-19, Fig. 1-3); wherein the first half is mated with the second half such that the first and third cable recesses (see Fig. 2-3), the second and fourth cable recesses form a second pocket for forming a second cable (see Fig. 2-3), and the first and second securing features engage to maintain the first half and the second half in a mated condition (see Fig. 2); wherein the first cable recess includes a flex member (15, Fig. 1) that extends into the first pocket and is positioned and configured to engage the first cable in the first pocket (see Fig. 2-3).
Re. Cl. 4, Crounse discloses: the flex member has first and second ends, and wherein the first and second ends are fixed to an inner surface of the first recess (see Fig. 1, opposing ends of 15 are secured to the recess).
Re. Cl. 5, Crounse discloses: the flex member is a first flex member (see Fig. 1 and Paragraph 0020, Lines 1-2), and further comprising second, third and fourth flex members positioned in, respectively, the second, third and fourth cable recesses (see Fig. 1-3).
Re. Cl. 8, Crounse discloses: in combination with a first cable captured in the first pocket (see 80, Fig. 2-3).
Re. Cl. 9, Crounse discloses: mounted to a cable ladder or antenna tower via a bolt inserted into the first bore in the first half (see Fig. 1-3 and Paragraph 0021 Lines 12-15; the hanger is capable of being mounted to various different surfaces including a cable ladder or antenna tower via a bolt in the same way as shown by 30 and 90 in Fig. 2).
Re. Cl. 10, Crounse discloses: A cable hanger (Fig. 1), comprising: a first half (10, Fig. 1) including a main body (see 10, Fig. 1) with a first and second cable recesses, (12 and 13, Fig. 1) a first bore located between the first and second cable (see 20, Fig. 1-3), and first securing features (18-19, Fig. 1); a second half (11, Fig. 1) including a main body (see 11, Fig. 1) with third and fourth cables recesses (12 and 13 on 11, Fig. 1), a second bore (20, Fig. 1) located between the third and fourth recesses (see Fig. 1), and second securing features (18-19 on 11, Fig. 1-3); wherein the first half is mated with the second half such that the first and third cable recesses form a first pocket for receiving and grasping a first cable (see Fig. 1-3), the second and fourth cable recesses form a second pocket for forming a second cable (see Fig. 1-3), and the first and second securing features engage to maintain the first half and the second half in a mated condition (see Fig. 2); wherein the first cable recess includes a flex member (15, Fig. 1 and Paragraph 0020 Lines 1-2) fixed at each end that extends into the first pocket (see Fig. 1, opposing ends of 15 are secured to the recess 12) and is positioned and configured to engage the first cable in the first pocket (see Fig. 2-3).
Re. Cl. 13, Crounse discloses: the flex member is a first flex member, and further comprising second, third and fourth flex members positioned in, respectively, the second, third and fourth cable recesses (see Fig. 1-3).
Re. Cl. 16, Crounse discloses: in combination with a first cable captured in the first pocket (see 80, Fig. 2-3).
Re. Cl. 17, Crounse discloses: mounted to a cable ladder or antenna tower via a bolt inserted into the first bore in the first half (see Fig. 1-3 and Paragraph 0021 Lines 12-15; the hanger is capable of being mounted to various different surfaces including a cable ladder or antenna tower via a bolt in the same way as shown by 30 and 90 in Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Crounse in view of Baginski US 5941483 (hereinafter Baginski).
Re. Cls. 2-3 and 11-12, Crounse does not disclose that the first and the second bore is a countersunk bore.  Baginski discloses a cable hanger (Fig. 9) which is comprised of two identical halves (14 and 16) that attach together via a fastener (18, 20 Fig. 9) to secure cables there between (see 22 and 24, Fig. 9).  Re. Cls. 2-3 and 11-12, Baginski discloses first and second bores (see 48/20, Fig. 6) that are countersunk bores (see 48/20, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bores of Crounse to be countersunk as (Col. 3, Lines 48-53).  Such a modification would provide a simple assembly method.  Furthermore, by modifying the bores as presented above, the user would be able to secure either half to the supporting member interchangeably which would improve the usability of the device.  
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Crounse in view of Izraeli US 3757031 (hereinafter Izraeli).
Re. Cls. 6 and 14, Crounse does not disclose the first securing features include a toothed slot, and wherein the second securing features include a ratchet strap.  Izraeli discloses a cable support (Fig. 2) comprised of two separable halves (22 and 24, Fig. 2) which secure together via first and second connecting features (50, 54 and 52, 56).  Re. Cls. 6 and 14, Izraeli discloses the first securing features (54 and 50, Fig. 2) include a toothed slot (see Fig. 2, toothed slot created by 54), and wherein the second securing features (52 and 56, Fig. 2) include a ratchet strap (see 52, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the holes and pegs (18-19) of Crounse with the securing features of Izraeli since Izraeli states that such a modification enables for rapid and convenient removal of the parts (Col. 1, Lines 60-66).
 Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Crounse in view of Kovac US 2007/0018057 (hereinafter Kovac).
(10, Fig. 1) from polymeric material (Paragraph 0033, Lines 27-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Crounse device to be made from polymeric material as disclosed by Kovac since Kovac states that such a modification is preferred and can enable the device to be formed from injection molding (Paragraph 0033, Lines 27-30). Such a modification would enable the device to be manufactured in a relatively inexpensive but reliable manner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lewis US 5277387, Vogel US 5704572, Ogwa US 6553634, and Shirey US 8157222 disclose other known cable hangers which are presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632